EXAMINER’S AMENDMENT

1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

2. 	Authorization for this examiner's amendment was given in a telephone interview with Maulin M. Patel (Reg. No. 56,029) on 3/8/2022. 

3. 	The application has been amended as follows: 
Amendments to the Claims 1, 2, 8, 11, 12, 17 and 20 as followings:
1.	(Currently Amended) An electronic device comprising: 
wireless communication circuitry including a first communication processor and a second communication processor;
a sensor configured to sense a temperature;
at least one processor; and
at least one memory configured to store instructions, executable by the at least one processor, for: 
receiving data corresponding to an application from a first server,
identifying an execution status of the application based on the received data and the temperature of at least a part of the electronic device, 
deactivating the second communication processor based on the identified execution status of the application and the identified temperature, and 

wherein the application includes a game application, and
wherein the network traffic includes a high volume of data representing game characters appear in the game application.

2.	(Cancelled) 

3.	(Previously Presented) The electronic device of claim 1, wherein the instructions comprise further instructions, executable by the at least one processor, for receiving information on the execution status of the application from a second server. 

4.	(Previously Presented) The electronic device of claim 1, wherein the instructions comprise further instructions, executable by the at least one processor, for: 
deactivating the second communication processor based on the execution status indicating a low resource usage state of the electronic device or the identified temperature being close to a predetermined value, and
activating the first communication processor.

5.	(Previously Presented) The electronic device of claim 1, wherein the instructions comprise further instructions, executable by the at least one processor, for: 
deactivating a communication channel established by an antenna corresponding to a first frequency band based on the execution status indicating a high resource usage state of the electronic device or the identified temperature being close to a predetermined value, and
activating a communication channel established by an antenna corresponding to a second frequency band.

6.	(Previously Presented) The electronic device of claim 1, wherein the instructions comprise further instructions, executable by the at least one processor, for changing a supportable 

7.	(Original) The electronic device of claim 6, wherein the supportable specification of the electronic device comprises at least one of a resolution of a display and a frame rate of the display. 

8.	(Currently Amended) The electronic device of claim 1, wherein the instructions comprise further instructions, executable by the at least one processor, for requesting to the first server for change of a transmission data size for the application based on the identified execution status of the application and the identified temperature.

9.	(Previously Presented) The electronic device of claim 8, wherein the instructions comprise further instructions, executable by the at least one processor, for performing image processing on data corresponding to the application that is received after a transmission data size is changed. 

10.	(Previously Presented) The electronic device of claim 6, further comprising: 
a display, 
wherein the instructions comprise further instructions, executable by the at least one processor, for displaying a user interface including execution objects for activating or deactivating a function for switching between the first communication processor and the second communication processor and a function for changing the supportable specification of the electronic device on the display.

11.	(Currently Amended) A control method of an electronic device, the method comprising:
receiving, in response to executing of an application, data corresponding to the application from a first server;
identifying an execution status of the application based on the received data and a temperature of at least a part of the electronic device;
deactivating a second communication processor based on the identified execution status of the application and the identified temperature; and
activating the second communication processor based on network traffic being processed by a first communication processor being greater than a predetermined threshold,
wherein the application includes a game application, and
wherein the network traffic includes a high volume of data representing game characters appear in the game application.

12.	(Cancelled) 

13.	(Original) The method of claim 11, wherein the identifying of the execution status of the application comprises receiving information on the execution status of the application from a second server. 

14.	(Original) The method of claim 11, further comprising: 
deactivating the second communication processor based on the execution status indicating a low resource usage state of the electronic device or the identified temperature being close to a predetermined value; and
activating the first communication processor.

15.	(Original) The method of claim 11, further comprising: 
deactivating a communication channel established by an antenna corresponding to a first frequency band based on the execution status indicating a high resource usage state of the electronic device or the identified temperature being close to a predetermined value; and
activating a communication channel established by an antenna corresponding to a second frequency band.

16.	(Original) The method of claim 11, further comprising changing a supportable specification of the electronic device for executing the application based on the identified execution status of the application and the identified temperature.

17.	(Currently Amended) The method of claim 11, further comprising requesting a change of a transmission data size for the application received from the first server based on the identified execution status of the application and the identified temperature.

18.	(Original) The method of claim 17, further comprising performing image processing on data corresponding to the application that is received after the transmission data size is changed.

19.	(Previously Presented) The method of claim 16, further comprising: 
displaying a user interface including execution objects for activating or deactivating a function for switching between the first communication processor and second communication processor; and 
displaying a function for changing the supportable specification of the electronic device. 

20.	(Currently Amended) A non-transitory computer-readable storage medium storing a program for a computer to perform a control method, the program comprising instructions that when executed by at least one processor of an electronic device, perform the control method by: 
receiving, in response to executing of an application, data corresponding to the application from a first server,
identifying an execution status of the application based on the received data and a temperature of at least a part of the electronic device;
deactivating a second communication processor based on the identified execution status of the application and the identified temperature; and 
activating the second communication processor based on network traffic being processed by a first communication processor being greater than a predetermined threshold,
wherein the application includes a game application, and
wherein the network traffic includes a high volume of data representing game characters appear in the game application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 8, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115